UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04986 Franklin Investors Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area Code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/15 Item 1. Reports to Stockholders. Franklin Templeton Investments Gain From Our Perspective® At Franklin Templeton Investments, we’re dedicated to one goal: delivering exceptional asset management for our clients. By bringing together multiple, world-class investment teams in a single firm, we’re able to offer specialized expertise across styles and asset classes, all supported by the strength and resources of one of the world’s largest asset managers. This has helped us to become a trusted partner to individual and institutional investors across the globe. Focus on Investment Excellence At the core of our firm, you’ll find multiple independent investment teams—each with a focused area of expertise—from traditional to alternative strategies and multi-asset solutions. And because our portfolio groups operate autonomously, their strategies can be combined to deliver true style and asset class diversification. All of our investment teams share a common commitment to excellence grounded in rigorous, fundamental research and robust, disciplined risk management. Decade after decade, our consistent, research-driven processes have helped Franklin Templeton earn an impressive record of strong, long-term results. Global Perspective Shaped by Local Expertise In today’s complex and interconnected world, smart investing demands a global perspective. Franklin Templeton pioneered international investing over 60 years ago, and our expertise in emerging markets spans more than a quarter of a century. Today, our investment professionals are on the ground across the globe, spotting investment ideas and potential risks firsthand. These locally based teams bring in-depth understanding of local companies, economies and cultural nuances, and share their best thinking across our global research network. Strength and Experience Franklin Templeton is a global leader in asset management serving clients in over 150 countries.1 We run our business with the same prudence we apply to asset management, staying focused on delivering relevant investment solutions, strong long-term results and reliable, personal service. This approach, focused on putting clients first, has helped us to become one of the most trusted names in financial services. 1. As of 12/31/14. Clients are represented by the total number of shareholder accounts. Not FDIC Insured | May Lose Value | No Bank Guarantee Contents Semiannual Report Economic and Market Overview 3 Franklin Balanced Fund 4 Franklin Convertible Securities Fund 12 Franklin Equity Income Fund 19 Franklin Real Return Fund 27 Financial Highlights and Statements of Investments 34 Financial Statements 73 Notes to Financial Statements 78 Shareholder Information 93 franklintempleton.com 1 Semiannual Report Economic and Market Overview U.S. economic growth moderated during the six-month period ended April 30, 2015. In the first half of the period, greater spending by consumers, businesses and state and local governments aided growth. However, economic activity slowed in 2015s first quarter as low energy prices and U.S. dollar strength led exports to decline. In addition, harsh weather and labor disputes weighed on business spending. Housing market data improved, as home sales and prices rose, while mortgage rates fell. Retail sales remained mixed but increased toward period-end as auto sales surged. Inflation, as measured by the Consumer Price Index, remained subdued during the past six months but rose late in the period amid higher energy prices bouncing from recent lows. Manufacturing and non-manufacturing activities increased, and the unemployment rate declined to 5.4% in April 2015 from 5.7% in October 2014.1 Although the Federal Reserve Board (Fed) had repeatedly stated that it could be patient with regard to raising interest rates, in March, the Fed removed the word patient from its monetary policy guidance. It added, however, that it might keep interest rates lower than what it viewed as normal. In its April meeting, the Fed attributed the economys first-quarter slowdown to transitory factors. The Fed reiterated that it would raise interest rates when it saw further improvement in the labor market and was reasonably confident that inflation would move back to its 2% objective over the medium term. Investor confidence grew as the Fed maintained its cautious tone on raising interest rates and China introduced more stimulus measures. The stock markets endured sell-offs when many investors reacted to the crisis in Ukraine, Greeces debt negotiations and signs of relatively weak global economic growth, particularly in Europe and Japan, as well as less robust growth in China. U.S. stocks rose overall for the six months under review as the Standard & Poors® 500 Index and the Dow Jones Industrial Average reached all-time highs. The foregoing information reflects our analysis and opinions as of April 30, 2015. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 1. Source: Bureau of Labor Statistics. franklintempleton.com Semiannual Report | 3 Franklin Balanced Fund This semiannual report for Franklin Balanced Fund covers the period ended April 30, 2015. Your Funds Goal and Main Investments The Fund seeks both income and capital appreciation by investing in a combination of stocks, convertible securities and debt securities. The Fund will normally invest at least 25% of its total assets in equity securities (primarily common and preferred stock) and at least 25% of its total assets in debt securities, including bonds, notes, debentures and money market securities. Portfolio Breakdown* 4/30/15 % of Total Net Assets Stocks % Common Stocks % Equity-Linked Securities % Convertible Preferred Stocks % Preferred Stocks % Bonds % Corporate Bonds % Short-Term Investments & Other Net Assets % *Percentages reflect certain derivatives held in the portfolio (or their underlying reference assets) and may not total 100% or may be negative due to rounding, use of derivatives, unsettled trades or other factors. Performance Overview For the six months under review, the Funds Class A shares delivered a +3.11% cumulative total return. In comparison, the Funds equity benchmark, the Standard & Poors 500 Index (S&P 500®), which is a broad measure of U.S. stock performance, posted a total return of +4.40%.1 The Funds fixed income benchmark, the Barclays U.S. Aggregate Bond Index, which tracks the U.S. investment-grade, taxable bond market, returned +2.06%.1 You can find the Funds long-term performance data in the Performance Summary beginning on page 7. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Dividend Distributions* 11/1/144/30/15 Dividend per Share (cents) Advisor Month Class A Class C Class R Class R6 Class November December January February March April Total *All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Investment Strategy We apply a bottom-up approach to investing in individual securities. We will assess the market price of a companys securities relative to our evaluation of the companys long-term earnings, asset value and cash flow potential. We also consider a companys price/earnings ratio, profit margins and liquidation value. In determining an optimal mix of equity and fixed income investments for the Fund, we assess changing economic, market and industry conditions. We may sell securities for a number of possible reasons, including the achievement of certain stock prices or credit spreads, changes in the fundamental outlook or risk/reward profile of a security, less attractive values relative to market peers, or broad economic conditions affecting certain fixed income sectors. For purposes of pursuing our investment goal, we may enter into various equity-related transactions involving derivative instruments. We may also invest in equity-linked notes, which are hybrid derivative-type instruments specially designed to combine the characteristics of one or more reference securities (usually a single stock, a stock index or a basket of stocks) and a related equity derivative, such as a put or call option. What are put and call options? A put option is a contract giving the owner the right, but not the obligation, to sell a specified amount of an underlying security at a specified price within a specified time. Put options are most commonly used to protect against the decline of a stock price below a certain price. Conversely, a call option gives the holder the right to buy shares at a specified price within a specified time, regardless of the price in the future before the expiration date. If the stock price rises, the holder of the call option has the right to buy at the agreed-upon price, which could be lower. 1. Source: Morningstar.
